                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                              NO.: 5:19-CR-307-D

UNITED STATES OF AMERICA               )
                                       )
                                       )
               V.                      )      ORDER TO SEAL
                                       )
REGINA RUGKIT,                         )
          Defendant.                   )




       THIS matter coming to be heard upon Motion of Defendant Regina Rugkit, and
this Court finding good cause for granting the relief requested;


       THEREFORE it is ORDERED that the Sentencing Memorandum [D.E. 47] is
hereby ordered sealed until such time that is ordered unsealed by this Court.


       This the --3.0._ day of September, 2020.



                                              H~able James C. Dever III
                                              United States District Judge




      Case 5:19-cr-00307-D Document 49 Filed 09/30/20 Page 1 of 1
